Hall, Justice.
[Jesse Aycock foreclosed a chattel mortgage against Z. T. Subers before the county judge of Sumter county, for the *808principal sum of $37.00, with attorney’s fees and costs, and the execution issued thereon was made returnable to the county court. Defendant filed a counter-affidavit (called in the record an affidavit of illegality), alleging, among other things, that he lived in the 993d district, G. M., which was not in the district in which the county court was located, and that it had no jurisdiction of the case, the amount being under $50.00. On demurrer, the county judge dismissed the affidavit. On certiorari, the judge of the superior court reversed this ruling and quashed the fi.fa. Plaintiff excepted.]